United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.N., Appellant
and
DEPARTMENT OF THE DEFENSE, WRIGHTPATTERSON AIR FORCE BASE, OH,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-2042
Issued: July 14, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On August 4, 2010 appellant, through her attorney, filed a timely appeal of a July 14,
2010 Office of Workers’ Compensation Programs’ (OWCP) merit decision. Pursuant to the
Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction to consider the merits of the case.
ISSUES
The issues are: (1) whether appellant met her burden of proof to modify the November 1,
2000 wage-earning capacity decision; and (2) whether she is entitled to wage-loss compensation
from May 25, 2008 through March 28, 2009, July 19 through November 21, 2009 or from
November 23 through December 4, 2009.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
This case has previously been before the Board. On August 28, 1998 appellant, then a
36-year-old secretary, injured her low back when she slipped in the performance of duty. OWCP
accepted her claim for herniated disc at L5-S1 on October 27, 1998. Appellant underwent a
lumbar laminectomy of L5, discectomy of L5-S1 and posterior lumbar interbody fusion on
May 27, 1999. In a decision dated November 1, 2000, OWCP reduced her compensation
benefits to zero finding that her actual earnings as a secretary fairly and reasonably represented
her wage-earning capacity.
Appellant requested wage-loss compensation from September 17 to 23, 2006 and from
September 25 to 29, 2006 as she was only working six hours a day. OWCP denied her claim on
April 2, 2007. Appellant requested an oral hearing and by decision dated October 11, 2007, the
Branch of Hearings and Review affirmed the denial of compensation. By decision dated
June 19, 2008,2 the Board found that she did not establish that she was partially disabled from
September 17, 2006 through January 20, 2007. The facts and circumstances of the case as the set
out in the Board’s prior decision are incorporated herein by reference.
On March 10, 2008 Dr. Townsend Smith, Board-certified in pain management,
performed a right L4-5 and L5-S1 transforaminal epidural steroid injection due to lumbar back
pain radiating to appellant’s right leg. On April 1, 2008 appellant reported a return of her
headache. She requested wage-loss compensation beginning on March 17, 2008. Appellant
submitted an additional claim on April 11, 2008 requesting compensation as of April 10, 2008.
On April 29, 2008 she filed a third claim for compensation requesting wage-loss compensation
from April 27 through May 14, 2008. Appellant requested compensation from May 12 through
23, 2008.
On May 16, 2008 Dr. Smith stated that appellant had chronic intractable pain due to a
spinal headache following a procedure on March 17, 2008. In a report dated June 12, 2008, he
stated that due to complications from the epidural administered on March 17, 2008 she was
unable to work until May 27, 2008. Dr. Smith noted that her spinal headache symptoms did not
resolve, but were “within the realm of what can occur as a result of undergoing spinal
injections.” He stated that spinal headaches were very debilitating and severely worsened by
standing or sitting upright for short periods of time. OWCP authorized compensation from
March 17 through April 11, 2008 and April 12 through May 24, 2008 on October 28, 2008.
Appellant filed a claim for compensation on April 1, 2009 alleging that she had lost
wages from May 25, 2008 through March 28, 2009. In a letter dated April 10, 2009, OWCP
requested additional medical evidence supporting her claim for partial disability and allowed 30
days for a response. In a report dated May 11, 2009, Dr. H. Todd Kepler, an osteopath, stated
that appellant’s current work restrictions limited her to four hours a day due to significant low
back pain. He stated, “It is felt that any reinjury would jeopardize her recovery. [Appellant] has
the work restriction to help decrease the likelihood of reinjury.”

2

Docket No. 08-324 (issued June 19, 2008).

2

Appellant filed a claim for compensation on July 22, 2009 requesting wage-loss benefits
from March 29 through July 18, 2009. She subsequently requested compensation from July 19
through November 21, 2009. On December 1, 2009 OWCP again requested additional medical
information supporting appellant’s claim for partial disability.
Appellant requested
compensation from November 22 to December 4, 2009.
On February 18, 2010 OWCP denied appellant’s claim for total disability for the periods
May 25, 2008 to March 28, 2009, July 19 to November 21, 2009 and November 23
to December 24, 2009. It found that the medical evidence did not establish her disability for
work four hours a day beginning May 25, 2008. OWCP noted that Dr. Kepler failed to provide
physical findings and attributed appellant’s work restrictions to a fear of future injury.
In a report dated February 16, 2010, Dr. Kepler noted that appellant’s pain had increased
with continued numbness of her legs. He also found increased depression and noted that she
wished to pursue disability retirement.
Appellant diagnosed displacement of lumbar
intervertebral disc without myelopathy, thoracic or lumbosacral neuritis or radiculitis and major
depression disorder.
Counsel requested an oral hearing on February 23, 2010. In a report dated November 16,
2009, Dr. Kepler noted that appellant was requesting a follow up of her chronic pain and a
medical disability. On February 16, 2010 he stated that she was totally disabled from February 6
to March 2, 2010 and could return to work on March 3, 2010. Dr. Kepler examined appellant on
April 7, 2010 due to right trapezius, neck and arm pain. He diagnosed cervical radiculopathy in
addition to her other conditions. On April 23, 2010 Dr. Kepler noted appellant’s complaints of
pain in her lower back, legs and feet with swelling as well as her right arm. He noted that she
was experiencing tremors over her entire body.
Appellant testified at the June 1, 2010 oral hearing. Her pain in the lower back and leg
weakness resulted in work restrictions of four hours a day. Appellant noted that as a secretary
she sat for long periods of time and was restricted from sitting or standing for more than one
hour at a time. She tried to work six hours a day, but was unable to function for the remainder of
the day due to pain and giving way in her legs. Appellant stated that Dr. Kepler provided work
restrictions. She testified that her pain progressively worsened and she was currently working
only two hours a day. Appellant experienced leg pain and tremors with weakness. She stated
that she received compensation for the two months while she had spinal headaches. Appellant
returned to work at six hours due to spinal headaches. Following the oral hearing, she submitted
a report dated May 21, 2010 from Dr. Kepler addressing her cervical condition.
By decision dated July 14, 2010, the Branch of Hearings and Review denied modification
of the November 1, 2000 wage-earning capacity decision. It found that appellant did not allege
that the original decision was in error or that she had been vocationally rehabilitated. While
appellant alleged that her medical condition had materially worsened, she failed to provide
sufficient medical evidence. As to her claims for intermittent periods of total disability, the
hearing representative found that she also failed to provide medical opinion evidence to support
this aspect of her claim. The hearing representative found that the medical evidence supported
appellant’s disability for work from March 17 through May 24, 2008 due to complications from

3

spinal headaches as a consequence of a spinal injection administered to treat her back pain. She
affirmed the February 18, 2010 decision, as modified.
LEGAL PRECEDENT -- ISSUE 1
A wage-earning capacity decision is a determination that a specific amount of earnings,
either actual earnings or earnings from a selected position, represents a claimant’s ability to earn
wages.3 Compensation for loss of wage-earning capacity is based upon loss of the capacity to
earn and not on actual wages lost.4 Compensation payments are based on the wage-earning
capacity determination, which remains undisturbed until properly modified.5
Modification of a wage-earning capacity determination is not warranted unless there is a
material change in the nature and extent of the injury-related condition, the employee has been
retrained or otherwise vocationally rehabilitated or the original determination was erroneous.6
OWCP’s procedure manual provides that, if a formal loss of wage-earning capacity decision has
been issued, the rating should be left in place unless the claimant requests resumption of
compensation for total wage loss. In this instance, the claims examiner will need to evaluate the
request according to the customary criteria for modifying a formal loss of wage-earning
capacity.7 The burden of proof is on the party attempting to show a modification of the wageearning capacity determination.8
The Board has held that OWCP may accept a limited period of disability without
modifying a standing wage-earning capacity determination.9 This occurs when there is a
demonstrated temporary worsening of a medical condition of insufficient duration and severity to
warrant modification of a wage-earning capacity determination.10 This narrow exception is only
applicable for brief periods of medical disability. It does not apply to situations where there is a
wage-earning capacity determination in place and the employee claims additional wage-loss
compensation due to the withdrawal of light-duty work.11
3

5 U.S.C. § 8115(a); Lee R. Sires, 23 ECAB 12, 14 (1971); K.R., Docket No. 09-415 (issued February 24, 2010);
(the Board held that actual wages earned must be accepted as the measure of a wage-earning capacity in the absence
of evidence showing they do not fairly and reasonably represent the employee’s wage-earning capacity).
4

Ernest Donelson, Sr., 35 ECAB 503, 505 (1984); Roy Matthew Lyon, 27 ECAB 186, 190 (1975); K.R., id.

5

See Sharon C. Clement, 55 ECAB 552, 557 (2004).

6

Sue A. Sedgwick, 45 ECAB 211, 215-16 (1993); Elmer Strong, 17 ECAB 226, 228 (1965).

7

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment: Determining Wage-Earning Capacity,
Chapter 2.814.9(a) (December 1995). See also FECA Transmittal 10-01 (issued October 5, 2009).
8

Selden H. Swartz, 55 ECAB 272, 278 (2004).

9

See Katherine T. Kreger, 55 ECAB 633, 636 (2004).

10

Id.

11

K.R., supra note 3; K.H., Docket No, 08-2392 (issued April 21, 2009); S.H., Docket No. 07-755 (issued
November 9, 2007).

4

ANALYSIS -- ISSUE 1
OWCP accepted that appellant sustained a herniated disc at L5-S1 on August 28, 1998.
By decision dated November 1, 2000, it reduced her wage-loss benefits to zero finding that her
actual earnings in full-time employment as a secretary fairly and reasonably represented her
wage-earning capacity. Appellant filed claims for compensation alleging that she was totally
disabled from March 17 through May 24, 2008. OWCP granted compensation benefits in
October 2008 for this period due to disability sustained as a consequence of medical treatment
administered to treat her accepted low back condition. In April 2009, appellant requested
compensation for partial disability beginning on May 25, 2008 through March 28, 2009, July 19
through November 21, 2009 and from November 23 through December 4, 2009. The question is
whether the November 1, 2000 wage-earning capacity decision should be modified.
The hearing representative determined that appellant’s claims for disability beginning
May 25, 2008 were not sufficiently supported by the medical evidence to warrant modification
of the November 1, 2000 wage-earning capacity determination. Based upon a thorough review
of the evidence, the Board finds that she did not allege that the original wage-earning capacity
determination was erroneous or that she had been retrained or otherwise vocationally
rehabilitated. Appellant argued that her accepted back condition had materially worsened
resulting in increasing disability for work.
Appellant submitted medical evidence in support of this claim, consisting of reports from
Dr. Kepler, an osteopath, who initially stated that her current work restrictions limited her to four
hours a day due to significant low back pain. Dr. Kepler stated that the restrictions were
necessary to decrease the likelihood of further reinjury. The Board has held that the possibility
of a future injury does not form a basis for the payment of compensation under FECA.12 This
report is not sufficient to meet appellant’s burden of establishing a material change in her
accepted condition, as Dr. Kepler indicated that her work restrictions were to prevent the
possibility of reinjury, rather than due to a change in her accepted condition.
Dr. Kepler found on February 16, 2010 that appellant’s pain had increased with
continued numbness of her legs. He opined that her depression had increased depression and
stated that she wished to pursue disability retirement. Dr. Kepler diagnosed displacement of
lumbar intervertebral disc without myelopathy, thoracic or lumbosacral neuritis or radiculitis and
major depression disorder. On April 23, 2010 he noted appellant’s complaints of pain in her
lower back, legs and feet with swelling as well as her right arm. Dr. Kepler noted that she was
experiencing tremors over her entire body. These reports do not establish a material change in
appellant’s accepted low back condition as he did not provide specific findings on physical
examination supporting her complaints of increased pain. Furthermore, the report is without a
medical explanation of how her low back condition had changed and cannot establish a material
change such that her wage-earning capacity determination should be modified.
In a note dated February 16, 2010, Dr. Kepler stated that appellant was totally disabled
from February 6 to March 2, 2010 and could return to work on March 3, 2010). This report does
12

Manuel Gill, 52 ECAB 282 (2001).

5

not provide the necessary physical findings and medical opinion to establish that she had a
material change in her back condition resulting in this disability for work.
LEGAL PRECEDENT -- ISSUE 2
An employee seeking benefits under FECA13 has the burden of establishing the essential
elements of his or her claim, including that any disability or specific condition for which
compensation is claimed is causally related to the employment injury.14 The term disability is
defined as the incapacity because of an employment injury to earn the wages the employee was
receiving at the time of the injury, i.e., a physical impairment resulting in loss of wage-earning
capacity.15
Whether a particular injury causes an employee to be disabled for employment and the
duration of that disability are medical issues which must be proved by a preponderance of the
reliable, probative and substantial medical evidence.16 Findings on examination are generally
needed to support a physician’s opinion that an employee is disabled for work. When a
physician’s statements regarding an employee’s ability to work consist only of repetition of the
employee’s complaints that she hurt too much to work, without objective findings of disability
being shown, the physician has not presented a medical opinion on the issue of disability or a
basis for payment of compensation.17 The Board will not require OWCP to pay compensation
for disability in the absence of any medical evidence directly addressing the specific dates of
disability for which compensation is claimed. To do so would essentially allow employees to
self-certify their disability and entitlement to compensation.18
Causal relationship is a medical issue and the medical evidence required to establish
causal relationship is rationalized medical evidence.19 Rationalized medical evidence is medical
evidence which includes a physician’s rationalized medical opinion on the issue of whether there
is a causal relationship between the claimant’s diagnosed condition and the implicated
employment factors. The opinion of the physician must be based on a complete factual and
medical background of the claimant, must be one of reasonable medical certainty and must be
supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific employment factors identified by the claimant.20 Neither the fact that
13

5 U.S.C. §§ 8101-8193.

14

G.T., 59 ECAB 447 (2008); Kathryn Haggerty, 45 ECAB 383 (1994); Elaine Pendleton, 40 ECAB
1143 (1989).
15

20 C.F.R. § 10.5(f); see, e.g., Cheryl L. Decavitch, 50 ECAB 397 (1999) (where appellant had an injury but no
loss of wage-earning capacity).
16

See Fereidoon Kharabi, 52 ECAB 291 (2001).

17

Id.

18

Id.

19

Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

20

Leslie C. Moore, 52 ECAB 132 (2000).

6

a disease or condition manifests itself during a period of employment nor the belief that the
disease or condition was caused or aggravated by employment factors or incidents is sufficient to
establish causal relationship.21
ANALYSIS -- ISSUE 2
Appellant alleged that she was partially disabled from May 25, 2008 through March 28,
2009, July 19 through November 21, 2009 and from November 23 through December 4, 2009.
In support of her claim, she submitted a report dated June 12, 2008 from Dr. Smith which stated
that due to complications from the epidural administered on March 17, 2008 appellant was
unable to work until May 27, 2008. Dr. Smith explained that appellant’s spinal headache
symptoms did not resolve quickly, but were “within the realm of what can occur as a result of
undergoing spinal injections.” Based on this report, OWCP authorized compensation benefits
through May 25, 2008 based on her prior claims. The Board finds that this report is sufficient to
establish appellant’s total disability for work due to her spinal headaches through May 27, 2008
as stated in the report. The record does not support a period of disability after May 27, 2008.
As noted previously, appellant submitted a series of reports from Dr. Kepler beginning
May 11, 2009. These reports are not sufficient to establish any specific period of disability due
to her accepted employment-related back condition. Dr. Kepler did not provide physical
findings explaining why appellant’s back injury resulted in any disability for work. He restricted
her to four hours of work to prevent future injury, which is not a basis for compensation under
FECA.22 Due to the deficiencies in Dr. Kepler’s reports, the Board finds that appellant has not
established any period of disability after May 27, 2008.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not established that modification of her wage-earning
capacity determination was warranted. The Board further finds that she has not established
disability causally related to her accepted employment injury after May 27, 2008. Upon receipt
of the case from the Board, OWCP should issue appropriate compensation for May 26 and 27,
2008 in accordance with this opinion of the Board.

21

Dennis M. Mascarenas, 49 ECAB 215 (1997).

22

Moore, supra note 20.

7

ORDER
IT IS HEREBY ORDERED THAT the July 14, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed, as modified.
Issued: July 14, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

8

